DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 22-23, 25-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG (JANG et al US 2020/0053715) in view of SHARMA et al (US 2019/0098606)
Regarding claim 22, 25, JANG (JANG et al US 2020/0053715) discloses a User Equipment (UE)/method of the UE, comprising: receiving circuitry configured to receive a configuration  message which includes an information element (IE) used to indicate whether or not duplication is configured for at least one radio bearer(s) (JANG: Fig. 1D, ¶63, ¶81, the terminal receives a RRC configuration control message indicating that duplication is configured for a radio bearer); 
processing circuitry configured to configure the at least one radio bearer(s) based on the RRC reconfiguration message (JANG: ¶81-83, ¶85,  radio bearer is configured to transmit according to the configuration message); and 
JANG: Fig. 1B, 1CA, radio interface to transmit);
wherein the transmitting circuitry is further configured to transmit a UE capability information message indicating that the UE supports the at least one radio bearer with data duplication (JANG: Fig. 1D, ¶84, the terminal transmits a message indicating to the base station that UE supports data duplication on the at least one radio bearer).
JANG’s embodiment of Fig. 1A-E remains silent regarding the message being RRC reconfiguration message and transmitting includes an RRC Reconfiguration complete message which is used to confirm successful completion of an RRC connection reconfiguration. 
However, JANG’s embodiment of Fig. 2E discloses the message being RRC reconfiguration message and transmitting includes an RRC Reconfiguration complete message which is used to confirm successful completion of an RRC connection reconfiguration (JANG: ¶137-138, Fig. 2E RRC connection configuration/RRC connection reconfiguration - complete messages exchanged between the base station and UE in order to perform reconfiguration of radio bearers). 
A person of ordinary skill in the art working with the invention of embodiment of Fig. 1A-E would have been motivated to use the teachings of JANG’s embodiment of Fig. 2E as it provides a well-known RRC layer control signaling used in the standard protocols thereby improve standard compliance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 
JANG remains silent regarding the duplicate bearers being signaling radio bearers and the duplication is configured for uplink PDCP data of a split signaling radio bearer. However, SHARMA et al (US 2019/0098606) discloses the duplicate bearers being signaling radio bearers and the duplication is configured for uplink PDCP data of a split signaling radio bearer (SHARMA: ¶30, ¶35-36, signaling bearers are duplicated over multiple links and duplication is configured at the UE’s PDCP entity which duplicates traffic in the uplink direction over a split bearer).

A person of ordinary skill in the art working with the invention of JANG  would have been motivated to use the teachings of SHARMA as it provides reliability which may be increased by duplicating the transmission of data to/from a user device by among multiple radio/wireless paths (or among multiple cells or BSs). (¶23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of JANG with teachings of SHARMA in order to enhance quality. 


Regarding claim 23,  JANG modified by SHARMA discloses UE according to claim 22, wherein the processing circuitry is further configured to submit a Packet Data Convergence Protocol protocol data unit (PDCP PDU) to all associated Radio Link Control (RLC) entities, wherein a PDCP entity of the radio bearer(s) configured with the JANG: ¶65, ¶9, Fig. 1CA, a same packet is transmitted/submitted by the PDCP layer as a PDCP PDU/RLC SDU to all of the associated RLC entities; the PDCP entity is associated with a plurality of RLC entities). 

Regarding claim 26, 27 JANG discloses base station comprising: transmitting circuitry configured to transmit, to a User Equipment (UE), a radio control message which includes an information element (IE) used to indicate whether or not duplication is configured for at least one radio bearer(s), wherein the UE configures the at least one radio bearer(s) based on the radio control message (JANG: Fig. 1D, ¶63, ¶81, the terminal receives a RRC configuration control message indicating that duplication is configured for a radio bearer; JANG: ¶81-83, ¶85, ¶137-138, radio bearer is configured to transmit according to the configuration message); and 
receiving circuitry configured to receive (JANG: Fig. 1B, 1CA, radio interface to receive at base station);
wherein the transmitting circuitry is further configured to transmit a UE capability information message indicating that the UE supports the at least one radio bearer with data duplication (JANG: Fig. 1D, ¶84, the terminal transmits a message indicating to the base station that UE supports data duplication on the at least one radio bearer).
JANG’s embodiment of Fig. 1A-E remains silent regarding the message being RRC reconfiguration message and receiving includes an RRC Reconfiguration 
However, JANG’s embodiment of Fig. 2E discloses the message being RRC reconfiguration message and receiving includes an RRC Reconfiguration complete message which is used to confirm successful completion of an RRC connection reconfiguration (JANG: ¶137-138, RRC connection configuration/RRC connection reconfiguration - complete messages exchanged between the base station and UE in order to perform reconfiguration of radio bearers). 
A person of ordinary skill in the art working with the invention of embodiment of Fig. 1A-E would have been motivated to use the teachings of JANG’s embodiment of Fig. 2E as it provides a well-known RRC layer control signaling used in the standard protocols thereby improve standard compliance Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of embodiment of Fig. 1A-E with teachings of JANG’s embodiment of Fig. 2E in order to improve standard compliance.
JANG remains silent regarding the duplicate bearers being signaling radio bearers and the duplication is configured for uplink PDCP data of a split signaling radio bearer. However, SHARMA et al (US 2019/0098606) discloses the duplicate bearers being signaling radio bearers and the duplication is configured for uplink PDCP data of a split signaling radio bearer (SHARMA: ¶30, ¶35-36, signaling bearers are duplicated over multiple links and duplication is configured at the UE’s PDCP entity which duplicates traffic in the uplink direction over a split bearer).
. 

 
Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JANG (JANG et al US 2020/0053715) modified by SHARMA et al (US 2019/0098606) as in claim 23 above, further in view of NAGASAKA (NAGASAKA et al: US 2018/0035483)

Regarding claim 24, JANG modified by SHARMA discloses the UE according to claim 23.
JANG modified by DUDDA remains silent regarding the processing circuitry is further configured to send, when the PDCP entity receives a notification from one of the associated RLC entities, an indication for discarding the PDCP PDU to the other(s) of associated RLC entities, wherein the notification indicates that the PDCP PDU is successfully delivered. 
However, NAGASAKA (NAGASAKA et al: US 2018/0035483) discloses the processing circuitry is further configured to send, when the PDCP entity receives a NAGASAKA: ¶97-100, ¶139, PDCP entity receives notification from at least one of the RLC entities and PDCP enitity 12, controls the PDCP SDU retained by the RLC entity 23 and discards its copy/duplicated has already been submitted to lower layer), wherein the notification indicates that the PDCP PDU is successfully delivered (NAGASAKA: ¶97-100, successful delivery notification/indication is received). 
A person of ordinary skill in the art working with the invention of JANG modified by DUDDA would have been motivated to use the teachings of NAGASAKA as it provides a way to avoid duplication of data being transmitted (¶156) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of JANG modified by DUDDA with teachings of NAGASAKA in order to efficiently utilize data bearer resources. 

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.
Applicants argue,

    PNG
    media_image1.png
    694
    678
    media_image1.png
    Greyscale

”
Examiner respectfully disagrees with the above arguments. Applicants take a position that JANG modified by SHARMA does not disclose transmitting a capability message indicating that the UE supports data duplication with at least one signaling bearer. 


    PNG
    media_image2.png
    155
    492
    media_image2.png
    Greyscale

A person of ordinary skill in the art would reasonably interpret a message indicating that the UE is including a plurality of duplicate packets to be transmitted, as a message indicated duplication capability with that bearer.
Further, examiner respectfully submits that even though a signaling bearer is not explicitly taught to be duplicated, the duplication of bearers over physical and MAC layers is expressly disclosed. This duplication is indicated in the RRC message of JANG.

    PNG
    media_image3.png
    553
    1163
    media_image3.png
    Greyscale


However, reference SHARMA et al (US 2019/0098606) is relied upon for disclosing the duplicate bearers being signaling radio bearers and the duplication is configured for uplink PDCP data of a split signaling radio bearer (SHARMA: ¶30, ¶35-36, signaling bearers are duplicated over multiple links and duplication is configured at the UE’s PDCP entity which duplicates traffic in the uplink direction over a split bearer).
A person of ordinary skill in the art working with the invention of JANG  would have been motivated to use the teachings of SHARMA as it provides reliability which may be increased by duplicating the transmission of data to/from a user device by among multiple radio/wireless paths (or among multiple cells or BSs). (¶23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of JANG with teachings of SHARMA in order to enhance quality. 
All remaining arguments are based on the arguments addressed as above and, therefore, are responded to in full.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461